Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Response to Amendment
In the amendment filed on September 12, 2022, the following has occurred: claim(s) 1, 6, and 11 have been amended. Now, claim(s) 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (U.S. Patent Pre-Grant Publication No. 2015/0019248) in view of Snow, Jr. et al. (U.S. Patent Pre-Grant Publication No. 2017/0169173) in view of Riskin (U.S. Patent Pre-Grant Publication No. 2014/0122389) in further view of Hyde et al. (U.S. Patent Pre-Grant Publication No. 2013/0179188).
As per independent claim 1, Anand discloses a system for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: one or more hardware processors configured by machine-readable instructions: obtain information that facilitates determination of compliance with the healthcare quality measures by running queries on a clinical database comprising the subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in response to a trigger, which may be a periodic trigger.), use natural language processing to extract the subject healthcare data at various times from the clinical database based on individual queries, thus determining any changes in the subject healthcare data over time (See Paragraphs [0034]-[0035] and [0043]: the query may include mining of the database and the mining can occur multiple times to gather a more complete representation of the patient, which can be executed by natural language processing.), use a rule­ based component to implement the healthcare quality measures and evaluate the subject healthcare data that is updated based upon rules, assisting a healthcare provider in making deductions or choices related to subject healthcare (See Paragraphs [0056] and [0059]: the rule is a representation of a quality of the care measure that reflects a guideline, standard of care, care workflow etc. and can interact with data representation to answer questions.), receive a list of data elements required for a plurality of the rules, the list of data elements including the plurality of inclusion criteria, the plurality of exclusion criteria, and data required for determination of compliance with the healthcare quality measures (See Paragraphs [0064]-[0065]: structured rule or rules indicate the combination of data that is expected and the rule indicates data that should not occur, any exclusions or exceptions may be applied by the rule and resulting logic.), parse and stream the data elements to corresponding rules of the rule- based component based on the updated subject healthcare data (See Paragraph [0086]: the evaluation process and resulting output has the capability to act on feedback from real-time data and data collected over time, where the evaluation process can re- evaluate care gaps based on the latest data in the normalized data repository.).
While Anand discloses the system as described above, Anand may not explicitly teach the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a system for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize data processing that can measure current performance and also predict future performance of Snow, Jr. in measuring and quantifying information including healthcare processes to provide healthcare by Anand with the motivation of improving identification for opportunities for cost savings and other improvements m financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
While Anand/Snow, Jr. discloses the system as described above, Anand/Snow, Jr. may not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.
Riskin teaches a system to use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0063]-[0065]: Assessing cohort inclusion or cohort exclusion requires utilizing inclusion criteria and exclusion criteria information to include or exclude the patient based on the criteria, which the Examiner is interpreting to encompass the claimed portion as natural language processing is utilized for content processing (See Paragraph [0080]).), wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance (See Paragraphs [0085]-[0087] and [0099]-[0100]: A process is described to assess the likelihood of a patient belongs within a specified cohort, the processing data in order to assess the likelihood that a patient belongs within a specified cohort may include receiving data elements, the specified cohort includes an exclusion or negative characteristic from a cohort, the determination of placing a patient in a certain cohort requires determination that the data elements include inclusion criteria or possesses exclusion criteria, which the Examiner is interpreting the determination of placing a patient in a cohort or to not place a patient in a cohort to encompass the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Anand/Snow, Jr to include use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance as taught by Riskin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anand/Snow, Jr with Riskin with the motivation of improving quality of care and reducing cost (See Background of Riskin in Paragraph [0007]).
Anand/Snow, Jr/Riskin discloses the system as described above, Anand/Snow, Jr/Riskin may not explicitly teach obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care includes at least one output and includes compliant, non-compliant, indeterminable based on sufficient data, and not applicable to the particular subject, and wherein the outputs include a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject, obtain a subsequent status of subject care, determine whether the subsequent status of subject care is different from the status of subject care, and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care.
Hyde teaches a system for obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care includes at least one output (See Paragraph [0219]: Obtaining an indication that a particular condition was treated in a first patient with a first protocol (e.g. input module receiving a medical record or other specific indication that protocol was used for treating condition in patient), which the Examiner is interpreting the indication that a particular condition was treated in a first patient with a first protocol to encompass the claimed portion when combined with Anand/Snow, Jr/Riskin) and includes compliant, non-compliant, indeterminable based on sufficient data, and not applicable to the particular subject (See Paragraph [0252]: Material providers or care providers having regular opportunities to interact personally with individuals may likewise have local interaction units operable for indicating compliance, enrollment, or similar events to be tracked pursuant to therapeutic components, which the Examiner is interpreting to encompass the claimed portion as compliance can be indicated, which it is not compliant, the status would be non-compliant, and the enrollment or similar events to be tracked to encompass indeterminable based on sufficient data and not applicable to the particular subject.), and wherein the outputs include a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject (See Paragraph [0254]: A service delivery unit may include modules for conditioning an incentive upon compliance with a regimen, which the Examiner is interpreting to encompass the claimed portion as Paragraph [0256] and [0258] also discloses indicating whether or not an individual is compliant.), obtain a subsequent status of subject care (See Paragraph [0344]: Obtaining an indication that a specific pathology in a particular individual has been treated at a first hospital and an indication that the specific pathology In the particular individual has been treated at second hospital (e.g., retrieval module extracting a first record indicating that patient was first treated at hospital for pathology and a second record indicating that that the same patient was later treated at a hospital for the same pathology).), determine whether the subsequent status of subject care is different from the status of subject care (See Paragraph [0324]: Receiving a second data component from the first individual and the detection module can be configured to recognize the medical intake data as vital signs, which the Examiner is interpreting the receiving a second data component from the first individual to encompass determine whether the subsequent status of subject care is different from the status of subject care.), and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care (See Paragraph [0282]: Regiment nay require a regimen component of daily reporting (implemented as a conditional notification), which the Examiner is interpreting the conditional notification to encompass send one or more alerts regarding one or more changes indicated by the subsequent status of subject care.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Anand/Snow, Jr/Riskin to include obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care includes at least one output and includes compliant, non-compliant, indeterminable based on sufficient data, and not applicable to the particular subject, and wherein the outputs include a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject, obtain a subsequent status of subject care, determine whether the subsequent status of subject care is different from the status of subject care, and responsive to determining whether the subsequent status of subject care is different from the status of subject care, send one or more alerts regarding one or more changes indicated by the subsequent status of subject care as taught by Hyde. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Anand/Snow, Jr/Riskin with Hyde with the motivation of improving managing information in an evidence-based medical practice (See Technical Field of Hyde in Paragraph [0021]).
Claims 6 and 11 mirror claim 1 only within different statutory categories and is rejected for the same reasons as claim 1.
As per claim 2, Anand/Snow, Jr/Riskin/Hyde teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]- [0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
Claims 7 and 12 mirror claim 2 only within different statutory categories and is rejected for the same reasons as claim 2.
As per claim 3, Anand/Snow, Jr/Riskin/Hyde teaches the system of claims 1-2 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraphs [0114]- [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
Claims 8 and 13 mirror claim 3 only within different statutory categories and is rejected for the same reasons as claim 3.
As per claim 4, Anand/Snow, Jr/Riskin/Hyde teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
Claims 9 and 14 mirror claim 4 only within different statutory categories and is rejected for the same reasons as claim 4.
As per claim 5, Anand/Snow, Jr/Riskin/Hyde teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to user whether the particular quality measure is relevant, whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
Claims 10 and 15 mirror claim 5 only within different statutory categories and is rejected for the same reasons as claim 5.

Response to Arguments
In the Remarks filed on September 12, 2022, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s) and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Claim Objection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Anand/Snow/Riskin/Donhoff does not disclose “obtaining, based on the rules, a status of subject care, the status of subject care indicating whether the healthcare quality measure has been met for the particular subject”, and there is no healthcare quality measure taught in Donhoff, but rather Donhoff uses clinical referral thresholds to identify patients for certain interventions that is not a measure of care that has been provided to the patient. Anand/Snow/Riskin/Donhoff does not disclose “status of subject care includes at least one output and includes compliant, non-compliant, indeterminable based on insufficient data, and not applicable to the particular subject”, Donhoff does not disclose the status of subject care, but to the extent that the examiner asserts that Donhoff does disclose this feature, the four status categories as claimed are not taught by Donhoff; and (2) the combination of Anand/Snow/Riskin/Donhoff does not disclose “sending one or more alerts regarding one or more changes indicated by the subsequent status of subject care”.
In response to argument (1), the Examiner acknowledges the Applicant’s argument that the combination of Anand/Snow/Riskin/Donhoff does not disclose “obtaining, based on the rules, a status of subject care, the status of subject care indicating whether the healthcare quality measure has been met for the particular subject”. The Examiner has modified the combination of Anand/Snow/Riskin with Hyde et al. (U.S. Patent Pre-Grant Publication No. 2013/0179188) to meet the newly amended claimed portions. As rejected above, Hyde teaches in Paragraph [0219] that obtaining an indication that a particular condition was treated in a first patient with a first protocol (e.g. input module receiving a medical record or other specific indication that protocol was used for treating condition in patient), Paragraph [0252] that the material providers or care providers having regular opportunities to interact personally with individuals may likewise have local interaction units operable for indicating compliance, enrollment, or similar events to be tracked pursuant to therapeutic components, and Paragraph [0254] that a service delivery unit may include modules for conditioning an incentive upon compliance with a regimen to encompass the newly amended claimed portion of “obtain, based on the rules, a status of subject care, indicating whether a particular healthcare quality measure has been met for the particular subject, wherein the status of subject care includes at least one output and includes compliant, non-compliant, indeterminable based on sufficient data, and not applicable to the particular subject, and wherein the outputs include a determination that subject care is at least one of compliant, non-compliant, indeterminable, based on insufficient data, and not applicable to the particular subject”. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner acknowledges the Applicant’s argument that the combination of Anand/Snow/Riskin/Donhoff does not completely disclose “sending one or more alerts regarding one or more changes indicated by the subsequent status of subject care”. The Examiner has modified the combination of Anand/Snow/Riskin with Hyde et al. (U.S. Patent Pre-Grant Publication No. 2013/0179188) to encompass “sending one or more alerts regarding one or more changes indicated by the subsequent status of subject care” as taught in Hyde in Paragraph [0282] that teaches regiment nay require a regimen component of daily reporting (implemented as a conditional notification). The 35 U.S.C. 103 rejection(s) stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graiver et al. (U.S. Patent Pre-Grant Publication No. 2018/0046780), describes a system to be utilized to generate a structured computer representation of a clinical trial protocol and its eligibility criteria, Kelly et al. (U.S. Patent Pre-Grant Publication No. 2017/0277854), describes analyzing patient information stored in a patient registry and determine a plurality of health care assessments to be administered to the patient based on the patient information, and Hogl et al. ("On Supporting Medical Quality with Intelligent Data Mining").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626